Case: 12-11545         Date Filed: 11/21/2012   Page: 1 of 5

                                                                        [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11545
                                        Non-Argument Calendar
                                      ________________________

                                       Agency No. A070-120-276


ZENMO CHEN,

                                                                                     Petitioner,

                                                 versus


U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                           Respondent.

                                     ________________________

                             Petitioner for Review of a Decision of the
                                   Board of Immigration Appeals
                                   ________________________
                                       (November 21, 2012)

Before TJOFLAT, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-11545    Date Filed: 11/21/2012   Page: 2 of 5

      The sole issue presented by this petition for review is whether the Board of

Immigration Appeals (“BIA”) abused its discretion in dismissing Petitioner’s

untimely and numerically-barred motion to reopen his removal proceedings based

on its conclusion that Petitioner failed to demonstrate changed circumstances that

warranted reopening those proceedings. We find no abuse of discretion and

therefore deny his petition.

      On February 16, 1994, an Immigration Judge (“IJ”) ordered Petitioner

removed in absentia after he failed to appear for his deportation hearing. On July

10, 2002, Petitioner moved the BIA to reopen his removal proceedings. No appeal

was pending before the BIA, so it forwarded the motion to the IJ, who denied it as

untimely on August 26, 2002. Petitioner did not appeal the IJ’s decision.

      On February 4, 2011, Petitioner filed a second motion to reopen with the IJ.

He claimed that he had recently become involved with the China Democratic Party

(“CDP”), and that the Chinese government’s “crackdown against its members has

significantly intensified” since his July 10, 2002 motion to reopen. On February

14, 2011, the IJ dismissed Petitioner’s motion to reopen because it was untimely

and numerically barred. Petitioner appealed the IJ’s decision to the BIA, and, on

February 24, 2012, it dismissed the appeal as untimely and numerically barred.




                                         2
               Case: 12-11545      Date Filed: 11/21/2012     Page: 3 of 5

The BIA did so after agreeing with the IJ “that [Petitioner] has not established

changed circumstances” arising in China. See 8 C.F.R. 1003.2(c)(3)(ii).

       We review the BIA’s denial of a motion to reopen removal proceedings for

an abuse of discretion. Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir.

2009). Review is limited to determining whether the BIA exercised its discretion

in an arbitrary or capricious manner. Id. Motions to reopen are disfavored; the

moving party therefore bears a heavy burden to demonstrate that the new evidence

would likely change the result in the case if reopened. Id. The BIA may deny a

motion to reopen on any one of three grounds: (1) the movant failed to establish a

prima facie case for relief; (2) the movant failed to present evidence that was

material and previously unavailable; or (3) the BIA determines that, despite

eligibility for relief, the alien is not entitled to a favorable exercise of discretion.

Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256-57 (11th Cir. 2009).

       An alien may only file one motion to reopen, and must do so no later than

90 days after the final order of removal. Immigration and Naturalization Act

(“INA”) § 240(c)(7)(A), (C), 8 U.S.C. § 1229a(c)(7)(A), (C); 8 C.F.R.

§ 1003.2(c)(2). The time and number limitations on motions to reopen, however,

do not apply where the motion is based upon changed country conditions arising

in the alien’s country of nationality or within the country to which removal is

                                            3
              Case: 12-11545     Date Filed: 11/21/2012   Page: 4 of 5

ordered. Jiang, 568 F.3d at 1256; INA § 240(c)(7)(C)(ii), 8 U.S.C.

§ 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii). The alien must demonstrate that

conditions within the relevant country have changed, as a change in personal

circumstances alone will not suffice to allow an otherwise untimely and successive

motion to reopen. See Zhang, 572 F.3d at 1319.

      The 2009 Human Rights Watch Report on China explained that there has

not been any significant change in the Chinese government’s policy toward

organizations that challenged the Chinese government’s control. Further, the

reports and articles submitted demonstrate that the Chinese government has been

suppressing pro-democracy political activity through arrests and imprisonments

since 1989. Specifically, the CDP was dismantled in under two years, and the

Chinese government continued to arrest CDP members from its inception in 1998

until its effective demise in 1999. Further, Petitioner’s personal experience as a

student protestor demonstrates that the Chinese government imprisoned him for

participating in the pro-democracy movement in 1989, before he arrived in the

United States and before he filed his previous motion to reopen. Because

Petitioner has failed to demonstrate changed circumstances in the treatment of

political activists in China since he filed his previous motion to reopen, the BIA




                                          4
              Case: 12-11545    Date Filed: 11/21/2012   Page: 5 of 5

did not abuse its discretion in dismissing his appeal. Accordingly, we deny his

petition.

      PETITION DENIED.




                                         5